Election/Restrictions
RE: Lafleur
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 8, 18, 23, 24 and 27-29, drawn to a polypeptide for binding a target of interest, the polypeptide comprising SEQ ID NO:4, classified in C07K16/28.
II,	Claim 12, drawn to a method for transforming a reference polypeptide into a polypeptide having specific binding for a target of interest, classified in C40B40/10.
III, 	Claims 30, 31, 33 and 34, drawn to a nucleic acid encoding a de novo binding domain polypeptide (DBDpp), a vector, a host cell, a cell line engineered to express the de novo binding domain polypeptide (DBDpp), classified in C12N15/62.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product of claim 1 can be made by peptide synthesis.
Searching the inventions of Groups I and II together would impose serious search burden. The inventions of Groups I and II have a separate status in the art as 

The polypeptide of Group I and the polynucleotide of Group III are patentably distinct.  Polypeptides of Group I, which are composed of amino acids, and polynucleotides of Group III, which are composed of nucleic acids, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  While a polypeptide of Group I can be made using the polynucleotides of Group III, it can also be made by another and materially different process, such as by peptide synthesis.  Further, the polynucleotide may be used for the processes other than the production of the protein, such as nucleic acid hybridization.  For these reasons, the inventions of Groups I and III are patentably distinct.  
The polypeptide and polynucleotide inventions have a separate status in the art as shown by their different classifications. Furthermore, searching the inventions of 

Inventions II and III are directed to an unrelated product and process because the specific product of Invention III are not used in, or made by, the process of Invention II.  

3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

4.	This application contains claims directed to the following patentably distinct species:
(a)	PD-L1, CD137, CD123 (claims 8, 9 and 18)
If applicant elects PD-L1, applicant is required to further elect a single SEQ ID NO from group (a1)
If applicant elects CD137, applicant is required to further elect a single SEQ ID NO from group (a2)
If applicant elects CD123, applicant is required to further elect a single SEQ ID NO from group (a3)
(a1)	SEQ ID NOs: 38-44
(a2)	SEQ ID NOs: 12-19
(a3)	SEQ ID NOs: 92-126 and 127


The species are independent or distinct because PD-L1, CD137, CD123 of group (a) have different structures and functions, and require different searches. Different SEQ ID NOs of each of groups (a1)-(a3) have different structures and functions, and require different searches. The compound of group (b) have different structures and functions, and require different searches.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from each of groups (a)-(b) (e.g. (a) CD137, (a2) SEQ ID NO: 12, and (b) a fluorescent label), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643